EXHIBIT 10.20

THE PMI GROUP, INC.

NON-EMPLOYEE DIRECTOR PHANTOM STOCK PLAN

(Effective January 15, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1 BACKGROUND AND PURPOSE

   1

1.1

   Background and Effective Date    1

1.2

   Purpose of the Plan    1

SECTION 2 DEFINITIONS

   1

2.1

   “1934 Act”    1

2.2

   “Affiliate”    1

2.3

   “Award”    1

2.4

   “Award Agreement”    1

2.5

   “Board” or “Board of Directors”    2

2.6

   “Code”    2

2.7

   “Committee”    2

2.8

   “Company”    2

2.9

   “Director”    2

2.10

   “Disability”    2

2.11

   “Employee”    2

2.12

   “Equity Plan”    2

2.13

   “Fair Market Value”    3

2.14

   “Fiscal Year”    3

2.15

   “Grant Date”    3

2.16

   “Non-employee Director”    3

2.17

   “Participant”    3

2.18

   “Phantom Stock”    3

2.19

   “Plan”    3

2.20

   “Rule 16b-3”    3

2.21

   “Section 16 Person”    3

2.22

   “Shares”    3

SECTION 3 ADMINISTRATION

   3

3.1

   The Committee    3

3.2

   Authority of the Committee    3

3.3

   Delegation by the Committee    4

3.4

   Eligibility to Participate    4

3.5

   Decisions Binding    4

SECTION 4 SHARES SUBJECT TO THE PLAN

   4

4.1

   Number of Shares    4

4.2

   Adjustments in Awards and Authorized Shares    4

SECTION 5 PHANTOM STOCK

   4

5.1

   Grant of Phantom Stock    4

5.2

   Terms of Phantom Stock    5

5.3

   Value of Phantom Stock    5

5.4

   Form and Timing of Payment of Phantom Stock    5

 

-i-



--------------------------------------------------------------------------------

          Page

5.5

   Dividends and Other Distributions    5

SECTION 6 MISCELLANEOUS

   5

6.1

   No Enlargement of Rights    5

6.2

   Indemnification    6

6.3

   Successors    6

6.4

   Beneficiary Designations    6

6.5

   Limited Transferability of Awards    6

6.6

   Withholding Requirements    7

6.7

   No Rights as Stockholder    7

SECTION 7 AMENDMENT, TERMINATION, AND DURATION

   7

7.1

   Amendment, Suspension, or Termination    7

7.2

   Duration of the Plan    7

SECTION 8 LEGAL CONSTRUCTION

   8

8.1

   Gender and Number    8

8.2

   Severability    8

8.3

   Requirements of Law    8

8.4

   Securities Law Compliance    8

8.5

   Section 409A    8

8.6

   Governing Law    8

8.7

   Captions    9

EXECUTION

   9

 

-ii-



--------------------------------------------------------------------------------

THE PMI GROUP, INC.

NON-EMPLOYEE DIRECTOR PHANTOM STOCK PLAN

(Effective January 15, 2009)

SECTION 1

BACKGROUND AND PURPOSE

1.1 Background and Effective Date The Plan provides for the grant of Phantom
Stock to Non-employee Directors. The Plan is effective as of January 15, 2009.

1.2 Purpose of the Plan The Plan is intended to attract, motivate, and retain
outstanding and highly talented directors of the Company who are employees of
neither the Company nor of any Affiliate.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.2 “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

2.3 “Award” means, individually or collectively, a grant under the Plan of
Phantom Stock.

2.4 “Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan.

 

-1-



--------------------------------------------------------------------------------

2.5 “Board” or “Board of Directors” means the Board of Directors of the Company,
as constituted from time to time, except that any action that could be taken by
the Board of Directors may also be taken by a duly authorized Committee of the
Board of Directors.

2.6 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.7 “Committee” means the committee appointed by the Board (pursuant to
Section 3.1) to administer the Plan.

2.8 “Company” means The PMI Group, Inc., a Delaware corporation, or any
successor thereto.

2.9 “Director” means any individual who is a member of the Board of Directors of
the Company.

2.10 “Disability” means a permanent and total disability determined in
accordance with uniform and nondiscriminatory standards adopted by the Committee
from time to time.

2.11 “Employee” means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

2.12 “Equity Plan” means the Company’s Amended and Restated Equity Incentive
Plan, as amended from time to time.

 

-2-



--------------------------------------------------------------------------------

2.13 “Fair Market Value” means the closing price per Share on the New York Stock
Exchange on the relevant date, or if there were no sales on such date, the
closing price per Share on the nearest day after the relevant date, as
determined by the Committee. Notwithstanding the preceding, for federal, state,
and local income tax reporting purposes, fair market value shall be determined
by the Committee (or its delegate) in accordance with uniform and
nondiscriminatory standards adopted by it from time to time.

2.14 “Fiscal Year” means the fiscal year of the Company.

2.15 “Grant Date” means, with respect to an Award, the date that the Award was
granted.

2.16 “Non-employee Director” means a Director who is an employee of neither the
Company nor of any Affiliate.

2.17 “Participant” means a Non-employee Director who has an outstanding Award.

2.18 “Phantom Stock” means an Award granted to a Participant pursuant to
Section 5.

2.19 “Plan” means The PMI Group, Inc. Non-employee Director Phantom Stock Plan,
as set forth in this instrument and as hereafter amended from time to time.

2.20 “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing or superseding such regulation.

2.21 “Section 16 Person” means a person who, with respect to the Shares, is
subject to Section 16 of the 1934 Act.

2.22 “Shares” means the shares of common stock of the Company.

SECTION 3

ADMINISTRATION

3.1 The Committee  The Plan shall be administered by the Committee. The
Committee shall consist of no fewer than two (2) Directors who shall be
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors. The Committee shall be comprised solely of Directors who are
“non-employee directors” under Rule 16b-3. Unless and until otherwise determined
by the Board, the Governance and Nominating Committee of the Board shall serve
as the Committee.

3.2 Authority of the Committee  It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) interpret the Plan and the Awards, (b) adopt such procedures and subplans as
are necessary or appropriate to permit participation in the Plan by Non-employee
Directors who are

 

-3-



--------------------------------------------------------------------------------

foreign nationals or employed outside of the United States, (c) adopt rules for
the administration, interpretation and application of the Plan as are consistent
therewith, (d) interpret, amend or revoke any such rules and (e) amend the terms
of any Award, including, but not limited to, the power to accelerate the vesting
of Awards.

3.3 Delegation by the Committee  The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more Directors or officers of the
Company; provided, however, that the Committee may not delegate its authority
and powers in any way that would jeopardize the Plan’s qualification under Rule
16b-3.

3.4 Eligibility to Participate  No member of the Committee who is also a
Non-employee Director shall be excluded from participating in the Plan if
otherwise eligible, but he or she shall not be entitled, as a member of the
Committee, to act or pass upon any matters pertaining specifically to her or her
own rights or Awards under the Plan.

3.5 Decisions Binding  All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

SECTION 4

SHARES SUBJECT TO THE PLAN

4.1 Number of Shares  Subject to adjustment as provided in Section 4.2, the
total number of shares of Phantom Stock available for grant under the Plan shall
not exceed 2,000,000.

4.2 Adjustments in Awards and Authorized Shares  In the event that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company that affects the Shares, then
the Committee shall, in such manner as it may deem equitable, adjust the number
of shares of Phantom Stock that may be delivered under the Plan, and the
outstanding Awards, as determined by the Committee (in its sole discretion) to
be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

SECTION 5

PHANTOM STOCK

5.1 Grant of Phantom Stock  On the first business day on or after January 15,
April 15, July 15, and October 15 of each year, each individual then serving as
a Non-employee Director automatically shall be granted a number of shares of
Phantom Stock equal to the result of the “Grant

 

-4-



--------------------------------------------------------------------------------

Amount” divided by the Fair Market Value of a Share on the Grant Date. On any
Grant Date, the Grant Amount will equal the sum of (a) $8,500, plus (b) the
dollar value of any shortfall below $4,000 in the initial value of “Stock Units”
(as defined in the Equity Plan) to be granted to the Non-employee Director under
the Equity Plan on that date.

5.2 Terms of Phantom Stock Award Agreement. Each Award granted pursuant to this
Section 5 shall be evidenced by an Award Agreement (satisfactory to the
Committee) that shall contain such terms and conditions as the Committee, in its
sole discretion, shall determine.

5.2.2 Vesting. Each Award granted pursuant to this Section 5 shall vest upon the
first to occur of the following events:

(a) The expiration of five (5) years from the Grant Date; or

(b) Cessation of a Participant’s service as a Non-employee Director for any
reason, including, but not limited to, death, Disability, retirement,
resignation or non-reelection to the Board.

5.3 Value of Phantom Stock  On any date, each share of Phantom Stock shall have
a value equal to the Fair Market Value of a Share on that date.

5.4 Form and Timing of Payment of Phantom Stock. Payment of vested Phantom Stock
shall be made in cash and in a single lump sum as soon as practicable after
vesting (but in no event more than two and one-half months after vesting).

5.5 Dividends and Other Distributions  Participants holding unvested shares of
Phantom Stock shall be entitled to receive the cash equivalent of all dividends
and other distributions paid with respect to Shares as determined by the
Committee. Any such dividends or distributions shall be subject to the same
restrictions on transferability and forfeitability, and form and timing of
payment, as the Phantom Stock with respect to which they were deemed paid.

SECTION 6

MISCELLANEOUS

All amounts subject to Awards granted to a Participant under the Plan shall be
paid from the general assets of the Company. The interest of the Participant in
his or her Awards, including his or her right to cash settlement thereof, shall
be an unsecured claim against the general assets of the Company. Nothing
contained in the Plan shall give any Participant or beneficiary any interest in
or claim against any specific assets of the Company.

6.1 No Enlargement of Rights Nothing in the Plan shall be held or construed to
confer upon any individual any right to continue as a member of the Board of
Directors.

 

-5-



--------------------------------------------------------------------------------

6.2 Indemnification Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided that he or she first shall give
the Company an opportunity, at its own expense, to handle and defend the same
and if the Company fails to do so, he or she then may undertake to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Certificate of Incorporation or Bylaws, by
contract, as a matter of law, or otherwise, or under any power that the Company
may have to indemnify them or hold them harmless.

6.3 Successors All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

6.4 Beneficiary Designations If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any vested but unpaid
Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. If a
Participant designates a person other than or in addition to his or her spouse
as a primary beneficiary, the designation shall be ineffective unless the
Participant’s spouse consents to the designation. Any spousal consent required
under this Section shall be ineffective unless it (a) is set forth in writing in
a form specified in the discretion of the Committee, (b) acknowledges the effect
of the Participant’s designation of another person as his or her beneficiary
under the Plan, and (c) is signed by the spouse and witnessed by an authorized
agent of the Committee or a notary public. Notwithstanding this consent
requirement, if the Participant establishes to the satisfaction of the Committee
that written spousal consent may not be obtained because the spouse cannot be
located, his or her designation shall be effective without spousal consent. Any
spousal consent required under this Section shall be valid only with respect to
the spouse who signs the consent. A Participant may revoke his or her
beneficiary designation at any time, provided that such revocation is in
writing.

In the absence of any such designation, any vested benefits remaining unpaid at
the Participant’s death shall be paid to the Participant’s estate and, subject
to the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant’s estate.

6.5 Limited Transferability of Awards  No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 6.4. All rights with respect to an Award granted to a
Participant shall be available during his or her lifetime only to the

 

-6-



--------------------------------------------------------------------------------

Participant. Notwithstanding the foregoing, the Participant may, in a manner
specified by the Committee, (a) transfer an Award to a Participant’s spouse,
former spouse or dependent pursuant to a court-approved domestic relations order
which relates to the provision of child support, alimony payments or marital
property rights, and (b) transfer an Award by bona fide gift and not for any
consideration, to (i) a member or members of the Participant’s immediate family,
(ii) a trust established for the exclusive benefit of the Participant and/or
member(s) of the Participant’s immediate family, (iii) a partnership, limited
liability company or other entity whose only partners or members are the
Participant and/or member(s) of the Participant’s immediate family, and/or
(iv) a foundation in which the Participant and/or member(s) of the Participant’s
immediate family control the management of the foundation’s assets.

6.6 Withholding Requirements Prior to the payment of any cash pursuant to an
Award, the Company shall have the power and the right to deduct or withhold, or
require a Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes, if any, required to be withheld with respect to
such Award (or exercise thereof).

6.7 No Rights as Stockholder Except to the limited extent provided in
Section 5.5, no Participant (nor any beneficiary) shall have any of the rights
or privileges of a stockholder of the Company with respect to any Award.

SECTION 7

AMENDMENT, TERMINATION, AND DURATION

7.1 Amendment, Suspension, or Termination The Board, in its sole discretion, may
amend, suspend or terminate the Plan, or any part thereof, at any time and for
any reason. The amendment, suspension, or termination of the Plan shall not,
without the consent of the Participant, alter or impair any rights or
obligations under any Award theretofore granted to such Participant. No Award
may be granted during any period of suspension or after termination of the Plan.

7.2 Duration of the Plan The Plan shall be effective as of January 15, 2009, and
subject to Section 7.1 (regarding the Board’s right to amend or terminate the
Plan), shall remain in effect through January 15, 2019. No Awards may be granted
under the Plan after January 15, 2019. However, the Plan shall remain in effect
until all Awards granted on or before that date have been paid, settled or
otherwise have expired or been canceled.

 

-7-



--------------------------------------------------------------------------------

SECTION 8

LEGAL CONSTRUCTION

8.1 Gender and Number  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

8.2 Severability  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

8.3 Requirements of Law  The granting of Awards and the issuance of Shares under
the Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.

8.4 Securities Law Compliance  With respect to Section 16 Persons, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3. To the extent any provision of the Plan, Award Agreement or action by the
Committee fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.

8.5 Section 409A  The Plan is intended to comply with the requirements of
Section 409A of the Code so that none of the payments and benefits provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Notwithstanding
anything to the contrary in the Plan, including but not limited to Section 7.1
hereunder, the Board reserves the right to amend the Plan and/or the Awards as
it deems necessary or advisable, in its sole discretion and without the consent
of the Participants, to comply with Section 409A of the Code and to avoid the
imposition of any additional tax under Section 409A (provided that no such
amendment shall materially reduce the benefits provided hereunder).

8.6 Governing Law  The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California (but without
reference to its conflicts of laws provisions).

 

-8-



--------------------------------------------------------------------------------

8.7 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

EXECUTION

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this restated Plan on the date indicated below.

 

    THE PMI GROUP, INC. Dated:   January 16, 2009     By   /s/ Charles Broom    
    Charles Broom         Senior Vice President, Human Resources

 

-9-